Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the features of Claims 1 and 12, specifically the features of the controller is configured to control the device  for regulating flow of the first medium into the heat exchanger based on data received from the first temperature sensor array and the second temperature sensor array, wherein the controller is configured to control the device for regulating flow of the first medium to reduce the flow of the first medium into the heat exchanger if a measured temperature difference between the second temperature sensor array and the first temperature sensor array is higher than a setpoint temperature (Tset), wherein the temperature difference being higher than the setpoint temperature is indicative of the presence of droplets passing the outlet port of a first medium, and wherein the controller is configured to control the device for regulating flow of the first medium to reduce the flow of the first medium into the heat exchanger until the measured temperature difference 

Martz teaches a power plant including a first temperature sensor array (temperature sensors 589, 591, Figure 5A) measuring the temperature of a first medium (steam) exiting a heat exchanger (superheater 260) and a second temperature sensor array (temperature sensors 353, 354) measuring the temperature of a second medium (exhaust gas) entering the heat exchanger. In Martz, the measurements of the temperature sensors are used as shown in Figure 8 in combination to determine a firing rate and also opening of a superheater bypass valve (588), which is a device capable of regulating flow of the first medium into the heat exchanger. However, Martz does not teach using the difference between the temperature of the two sensor arrays as the basis for this decision, instead using the difference between the first temperature sensors reading and “a desired value or setpoint of steam temperature” and using a time derivative of the second temperature sensor reading. 

Kasuya teaches a power plant system including a first temperature sensor array (temperature sensor 46, Figure 1) measuring the temperature of a first medium (refrigerant in circuit 8) exiting a heat exchanger (evaporator 10) and a second temperature sensor array (temperature sensor 34) measuring the temperature of a second medium (coolant in circuit 6) entering the heat exchanger, with these measurements determining control of a pump (26) which is a device capable of 

Matsuda (Figure 1) teaches a power plant system including a first temperature sensor array (temperature sensor 52) measuring the temperature of a first medium (low temp fluid 5) exiting a heat exchanger (heat exchanger 2) and a second temperature sensor array (temperature sensor 51) measuring the temperature of a second medium (high temp fluid 4) exiting the heat exchanger, with these measurements determining control of a bypass valve (50) which is a device capable of regulating flow of the first medium into the heat exchanger. Matsuda teaches that a controller compares these temperatures directly as “the control device receives detection signals from the high-temperature-side temperature sensor 51 and the low-temperature-side temperature sensor 52 and calculates, on the basis of these detection signals, a temperature difference AT between the high-temperature fluid and the low-temperature fluid at the outlets of the power generation module 2. Then, the control device sets the target opening degree of the flow rate adjusting valve 50 based on the calculated temperature difference AT, and controls the degree of opening/closing of the flow rate adjusting valve 50. For example, when the temperature difference AT is equal to 

Based on the above, the features of Claims 1 and 12 are all known individually, but the whole in combination would not have been obvious without improper hindsight reasoning from applicant’s disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, February 11, 2022